Citation Nr: 0737815	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1950 to 
September 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

By an August 2007 rating decision, the RO granted the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability.  In light of the 
foregoing, no allegations of errors of fact or law remain for 
appellate consideration.  The RO's August 2007 decision has 
fully resolved and rendered moot the claim.  No exceptions to 
the mootness doctrine are present because the benefits sought 
on appeal have been granted without the need for action by 
the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 
(1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2007).


FINDING OF FACT

The evidence of record demonstrates that a knee disability is 
related to active service.


CONCLUSION OF LAW

A knee disability was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Because the claim on appeal is being granted in full, the 
notification and duty to assist provisions of the VCAA are 
deemed fully satisfied.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  In order to establish service connection, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records were negative for any 
knee complaints, treatments, injuries, or diagnoses.

A March 2005 VA radiology report diagnosed left knee 
osteoarthritis and calcification of the quadriceps and 
patellar tendon and right knee bipartite patella.  There was 
not acute fracture or dislocation of either knee.  

At the July 2005 RO hearing, the veteran testified that he 
injured his knees during service when he fell over on ice and 
went down on both knees.  The veteran stated that his unit 
was marching at that time and he didn't seek medical 
attention.  He reported that after service discharge he 
treated his knees with Ben Gay.  The veteran testified that 
he sought treatment for his knees through a private doctor 
after service discharge and received medication.  

In two separate October 2005 lay statements, two of the 
veteran's brothers asserted that upon the veteran's return, 
the veteran complained of an inservice knee injury.  The 
veteran's brothers stated that the veteran took hot Epsom 
Salt baths for his knees, rubbed Ben Gay on his knees, and 
slept on the floor with a pillow between the knees to relieve 
the pain.  In an October 2005 lay statement, another one of 
the veteran's brothers stated that after service the veteran 
had knee problems and it was understood that this was due to 
a fall while in Korea.  The veteran's brother stated that the 
veteran slept on the floor and took long hot Epsom salt 
baths.  In October 2005 and November 2005 lay statements, the 
veteran's cousin, stated that when the veteran returned from 
Korea, he had leg problems and slept on the floor for relief.  

A May 2007 VA general medical examination was conducted upon 
a review of the claims file.  The veteran reported that 
during service, he was carrying a heavy backpack and fell and 
landed on both knees.  He stated that he had to continue 
marching at that time.  He reported current constant aching 
bilateral knee pain and intermittent swelling of the knees.  
Upon examination, there was bilateral knee patella deformity, 
flexion to 100 degrees, and extension to 0 degrees.  There 
was no knee instability.  The diagnosis was bilateral 
degenerative joint disease of the knees.  The examiner noted 
that although service medical records were silent for any 
knee injury or complaint, taking into account the veteran's 
reported inservice incident and the current physical 
examination findings, it was at least as likely as not that 
the veteran's current knee disability was related to military 
service.  

The Board finds that the evidence of record supports service 
connection for a bilateral knee disorder.  There is a 
currently diagnosed bilateral knee disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Although the service medical 
records are negative for any knee disorder, the Board finds 
that the preponderance of the evidence indicates inservice 
incurrence.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  The veteran has stated 
that he injured his knees in service.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995), aff'd by 78 F.3d 604 (Fed. Cir. 
1996) (noting that where issue does not require medical 
expertise, lay testimony may suffice).  The veteran, three of 
the veteran's brothers, and the veteran's cousin all 
testified that immediately after service discharge, the 
veteran complained of bilateral knee pain, slept on the floor 
with a pillow between his legs to relieve the pain, took long 
hot Epsom salt baths, and used Ben Gay on his knees.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms).  Importantly, a VA examiner, upon a review of the 
claims file, concluded that due to the physical examination 
findings, it was just as likely as not that the veteran's 
current knee disability was related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability); 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran but may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record). 

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for a bilateral knee disability is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


